DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Toan Tran on 03/18/2022.

The application has amended as follows:

1.	(Currently Amended) An apparatus comprising:
a processor; and
a non-transitory machine-readable medium on which is stored instructions that, when executed by the processor, cause the processor to:
generate a first report on a first performance of an application at a client device, the first report comprising a first value;

in response to a determination that the first value in the first report does not match any values stored in the memory, determine whether the first value in the first report is personal information of a user of the client device; 
in response to a determination that the first value is personal information of the user of the client device, determine that the first value in the first report is to be masked;
in response to the determination that the first value in the first report is to be masked, substitute the first value in the first report with a masked value; and 
send the first report with the masked value to a monitoring system that receives a plurality of reports on performances of the application from a plurality of client devices.

2. 	(Canceled).

3. 	(Previously Presented) The apparatus of claim 1, wherein to substitute the first value, the instructions, when executed by the processor, cause the processor to:
generate the masked value based on a cryptographic hash of the first value.  

4. 	(Previously Presented) The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the processor to:
after sending the first report having the masked value to the monitoring system, receive from the monitoring system a notification indicating that the masked value is to be unmasked; and
after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the first value that is not masked.

5.	(Previously Presented) The apparatus of claim 4, wherein the instructions, when executed by the processor, further cause the processor to:
after receiving the notification, store the first value that is not masked in the memory.



7.	(Previously Presented) The apparatus of claim 6, wherein the display value comprises text appearing in a button or a hyperlink of the user interface.

8.	(Previously Presented) The apparatus of claim 7, wherein the first report is an event report relating to the user interface in response to a user interaction with the button or the hyperlink.

9.	(Canceled).

10. 	(Currently Amended) A non-transitory machine-readable storage medium on which is stored instructions that, when executed by a processor cause the processor to:
generate a first report on a first performance of an application at a client device, the first report comprising a first value;
access a memory to determine whether the first value in the first report matches any values stored in the memory, wherein the memory stores only values that have been determined to be public or non-personal information of users of the application and the values stored in the memory are not to be masked in reports;
based on a determination that the first value in the first report does not match any values stored in the memory, determine whether the first value in the first report is personal information of a user of the client device; 
in response to a determination that the first value is personal information of the user of the client device, determine that the first value in the first report is to be masked;
mask the first value in the first report by substituting the first value in the first report with a masked value; and
send the first report with the masked value to a monitoring system that receives a plurality of reports on performances of the application from a plurality of client devices. 

11. 	(Canceled).

12. 	(Previously Presented) The non-transitory machine-readable storage medium of claim 10, wherein the masked value comprises a hash value of the first value. 

13. 	(Previously Presented) The non-transitory machine-readable storage medium of claim 10, wherein the instructions, when executed by the processor, further cause the processor to:
after sending the first report having the masked value to the monitoring system, receive from the monitoring system a notification indicating that the masked value is to be unmasked; and
after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the first value that is not masked.

14.	(Previously Presented) The non-transitory machine-readable storage medium of claim 13, wherein the instructions, when executed by the processor, further cause the processor to:
after receiving the notification, store the first value that is not masked in the memory.

15. 	(Previously Presented) The non-transitory machine-readable storage medium of claim 10, wherein the first value that is not masked comprises a display value on a user interface. 

16.	(Currently Amended) A method, comprising:
generating, by a processor, a first report on a first performance of an application at a client device, the first report comprising a first value;
accessing, by the processor, a memory to determine whether the first value in the first report matches any values stored in the memory, wherein the memory stores only values that have been determined to be public or non-personal information of users of the application and the values stored in the memory are not to be masked in reports; 
in response to the first value in the first report not matching any values stored in the memory, determining, by the processor, whether the first value in the first report is personal information of a user of the client device; 
in response to a determination that the first value is personal information of the user of the client device, determining that the first value in the first report is to be masked;
masking, by the processor, the first value in the first report by substituting the first value in the first report with a masked value; and
sending, by the processor, the first report with the masked value to a monitoring system that receives a plurality of reports on performances of the application from a plurality of client devices. 

17. 	(Previously Presented) The method of claim 16, wherein the masked value is a hash of the first value.

18.	(Previously Presented) The method of claim 17, further comprising:
generating a new report with the first value that is not masked instead of the masked value.  

19.	(Previously Presented) The method of claim 16, wherein the first value comprises a display value on a user interface and wherein generating the first report further comprises: 
monitoring user interaction with the user interface; 
detecting a user interface event based on the monitoring of the user interaction; and
generating the first report responsive to the detecting of the user interface event.

20.	(Previously Presented) The method of claim 16, wherein the first value comprises a display value on a user interface, and wherein generating the first report further comprises: 
monitoring user interaction with the user interface; and
generating the first report based on the monitoring of the user interaction. 

21. 	(Previously Presented) The method of claim 16, further comprising:
after sending the first report having the masked value to the monitoring system, receiving from the monitoring system a notification indicating that the masked value is to be unmasked; and
after receiving the notification, sending to the monitoring system a new report in which the masked value is substituted with the first value that is not masked.

22. 	(Previously Presented) The method of claim 21, further comprising:
after receiving the notification, storing the first value that is not masked in the memory.





Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/04/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of is stored instructions that, when executed by the processor, cause the processor to generate a report, the report including a value, access a memory, the memory storing indications of whether values are to be masked, determine that the value is to be masked based on the accessed memory, and substitute the value in the report with a masked value. 

 	Independent claims 1, 10 and 16, recite the uniquely distinct features of “ access a memory to determine whether the first value in the first report matches any values stored in the memory, wherein the memory stores only values that have been determined to be public or non-personal information of users of the application and the values stored in the memory are not to be masked in reports; in response to a determination that the first value in the first report does not match any values stored in the memory, determine whether the first value in the first report is personal information of a user of the client device; in response to a determination that the first value is personal information of the user of the client device, determine that the first value in the first report is to be masked;


The closest prior art, independent claim I recites, inter alia, "generate a first report on a first performance of an application at a client device, the first report comprising a first.

However, in paragraph [0003], Padmanabhan discusses that a "processor may then generate a report that indicates whether each view of the database is noncompliant." As such, the report in Padmanabhan relates to a view of values in a database. Thus, the report in Padmanabhan is not a report on the performance of an application at a client device. Therefore, Padmanabhan fails to teach or suggest, "generate a first report on a first performance of an application at a client device," as recited in independent claim 1. 

Amended independent claim I also recites, access a memory to determine whether the first value in the first report matches any values stored in the memory, wherein the memory stores only values that have been determined to be public or non-personal information of users of the application and the values stored in the memory are not to be masked in reports; in response to a determination that the first value in the first report does not match any values stored in the memory, determine that the first value in the first report is personal information of a user of the client device and is to be masked. 

 	 Padmanabhan does not disclose that the database in Padmanabhan stores only public or non-personal information of users of an application. Therefore, Padma fails to teach or suggest, "access a memory to determine whether the first value in the first report matches any values stored in the memory, wherein the memory stores only values that have been determined t be publlicor nonpersonal information of users of the application," as recited in independent claim 1. 
 	In addition, Padmanabhan does not disclose that if a value of a report does not match any values in the memory, then determining that the value of the report is personal information of the user of the client device and is to be masked. Thus, Padmanabhan fails to teach_ or suggest, "in response to a determination that the first value in the first report does not match any values stored in the memory, determine that the first value in the first report is personal information of a user of the client device and is to be masked," as recited in independent claim 1. 
 	However, that is not being recited in independent claim 1. Instead, independent claim I recites that if a value does not snatch any value in the memory, determining that the value in the report is personal information of the user and is to be masked. Therefore, Chung fails to teach or suggest, "in response to a determination that the first value in the first report does not match any values stored in the memory, determine that the first value in the first report is personal information of a user of the client device and is to be masked," 
the proposed combination would still fail to teach or suggest the features discussed above of independent claim 1. 
 Independent Claims 10 and 16: 
As amended, independent claims 10 and 16 recite features similar to those recited in independent claim 1 as discussed above. Thus, independent claims 10 and 16 are also believed to be allowable for similar reasons as set forth above for independent claim 1. 


However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 10 and 16. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et US 2019/0095644 [0271] In some embodiments, the external interface 1102 provides the information request 1146 to the masking engine 1118. Based on the information request 1146, the masking engine 1118 can determine whether the information request 1146 is a request for the private information 1134 or a request for public information. If the request is for public information, the masking engine 1118 can be configured to provide the public information to the client devices 548 without masking, if the request is for the private information 1134, the masking engine 1118 can perform the steps 1704-1712 of the process 1700.
Nitsan US 2017/0293773 discloses [0034] If the new report includes at least one masked value, report analyzer 114 may determine for each identified masked value whether an unmasking condition is satisfied, meaning that the masked value should no longer be masked, because it likely corresponds to a non-personal value. In some examples, report analyzer 114 may determine whether the unmasking condition for a particular masked value is satisfied based at least on statistical information associated with a plurality of received reports (e.g., including or excluding the new report) associated with the masked value. In some examples, a plurality of reports associated with the masked value (also referred to as “associated reports”) may include any reports having the masked value in any of their attributes. In other examples, associated reports may include any reports having the masked value in the same attribute as the report currently being processed. In yet other examples, associated reports may include any reports having the masked value in the same attribute as the current report and having the same additional attribute(s) (e.g., same component ID) as the current report.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496